Order entered January 30, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01338-CV

              COPELAND CONCRETE CONTRACTORS, INC., Appellant

                                             V.

              SPECIALTY SOLUTIONS CONSTRUCTION, LLC, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-06619

                                         ORDER
       Before the Court is appellant’s January 23, 2013 opposed motion for second extension of

time to file appellant’s brief. We GRANT appellant’s motion. Appellant’s brief shall be filed

on or before February 27, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE